              Case 2:20-cv-00635-RSM Document 16 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SAHIL CHAUDHARY,

 9                              Petitioner,                CASE NO. C20-635-RSM-BAT

10           v.                                            ORDER OF DISMISSAL

11   WILLIAM BARR, et al.,

12                              Respondents.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The Government’s motion to dismiss, Dkt. 6, is GRANTED.

18          (3)     This action is DISMISSED without prejudice for lack of jurisdiction.

19          (4)     The Clerk is directed to send copies of this Order to the parties and to Judge

20   Tsuchida.

21

22

23




     ORDER OF DISMISSAL - 1
            Case 2:20-cv-00635-RSM Document 16 Filed 07/29/20 Page 2 of 2



 1         DATED this 29th day of July, 2020.

 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
